 3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 1 of 13




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION


In re: 5 T Farms, LLC                                             CASE NO. 3:18-bk-14268-J
       DEBTOR                                                     CHAPTER 12

                       CHAPTER 12 PLAN OF REORGANIZATION
                              Dated, December 21, 2018


        The Debtor proposes the following Plan pursuant to Chapter 12, Title 11, United States
Code:

I.      HISTORY AND BACKGROUND

        Mr. Thomason began his working career some 15 years ago working on several types of
        farms. Mr. Thomason started his own business after that in the corporate world and was
        successful. When PECO contacted him concerning entering the poultry production
        business, he saw that as an opportunity to get out of the corporate worlds and return to
        family farming. There were many financial projections made by PECO related to the
        future success and income that could be made from poultry farming. Mr. Thomason
        entered a production contract with PECO and built 2 poultry farms from scratch through
        SBA loans with Live Oak Banking. Mr. Thomason built the first set of chicken houses in
        2015 and subsequently built a second set of houses. Initially, the income proved to be
        good, however, the income began to decrease, and he began to suffer losses. These losses
        were blamed on “young hen disease”, feed ration changes, and poor management.
        However, Mr. Thomason’s chicken houses and flocks always passed the rigorous
        inspection standards of PECO. Mr. Thomason is dedicated to making his reorganization
        a success so that he can pay for the chicken houses to Live Oak Bank and provide a
        decent income for he and his family.

II.     DEFINITIONS

        All terms herein shall have the definitions used in the Bankruptcy Code, the Federal
        Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy
        Court for the Eastern and Western Districts of Arkansas.


III.    PLAN PAYMENTS

        A.   The Debtor proposes to continue the primary poultry farming related operations.
        The Debtor’s projections of income, operating expenses, and plan payments are
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 2 of 13



      reflected, in part, in Schedules A – Monthly Income and Expenses, and in Schedule B -
      the Projection of Income and Expenses attached to this Plan.

      B.   Debtor shall pay to the Trustee such portion of its earnings and other future
      income as is necessary for the execution of this Plan, and all of Debtor’s disposable
      income is hereby submitted to the Plan.

      C.     The Debtor shall pay to the Trustee a periodic payment of $1,320.42 every month;
      a periodic payment of $4,342.20 quarterly; and a periodic payment of $218,577.42
      annually. The monthly installment shall be paid each month of the Plan for the next five
      (5) years of the Plan, commencing within thirty (30) days of confirmation of the Plan.
      Four (4) quarterly installments shall be paid each year of the Plan for the next five (5)
      years of the Plan, beginning in June 2019. One (1) annual installment payment shall be
      paid each year of the Plan for the next five (5) years of the Plan, commencing with
      January 2020. Upon completion of the Plan, Debtor shall continue to pay the annual
      installment for the balance remaining of the original twenty (20) year term.

      The Term of the Plan is Sixty (60) months from confirmation.

IV.   CLAIMS

      A.    PROOFS OF CLAIMS

            1.      A Proof of Claim must be timely filed by or on behalf of a secured
            creditor, a priority creditor or general unsecured creditor before a claim will be
            paid pursuant to this plan. Deadline for claim filing shall be thirty (30) days from
            the date of distribution of this Plan

            2.      A secured creditor must file a Proof of Claim with attachments evidencing
            its perfected lien before the claim will be paid pursuant to this Plan.

            3.      If a claim is not provided for by this plan and a Proof of Claim is filed, no
            payment will be made to the claimant by the Trustee or the Debtor until such time
            as the Debtor modifies the plan to provide for payment of the claim.

            4.      Subject to the provisions of §502, untimely claims are disallowed, without
            the need for formal objection, unless allowed by court order. The claims bar
            date will be imposed, as specified in A1 above. Any claim not filed by that
            date is considered disallowed. Debtor may include a secured late filed claim,
            at its discretion.

      B.    DISBURSEMENT

                   From the payments received, the trustee shall make distributions in the
            following order:
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 3 of 13



           1.     First, to the trustee’s commission and expenses set pursuant to 28 U.S.C. §
           586. The Standing Chapter 12 Trustee shall receive an administrative fee upon all
           payments disbursed to creditors. The fee shall be assessed upon those payments at
           the percentage set by the Attorney General, pursuant to 28 U.S.C. Section 586(e),
           which is effective on the date of the payment. The fee shall be paid by Debtors in
           addition to payments to secured creditors and payments of liquidation value to
           unsecured creditors.

           2.     Second, to creditors holding secured claims:

                  a)      To creditors to whom the last payments are due beyond the term of
                  the plan, each creditor shall retain the liens in the value of the collateral
                  securing their claim and payments shall be maintained according to the
                  terms of the obligations as set forth below. In the event any obligation is
                  paid in full before the plan is complete, future funds previously devoted to
                  such creditor will be disbursed to other creditors under the plan.
                  Arrearages shall be cured at the payment set forth below.


                  The regular monthly mortgage payments for real estate may be increased or
                  decreased, as provided under the loan documents from information provided by
                  the Creditor upon notice to the Court, as provided for in the Code and the rules,
                  and upon the absence of objection from the Debtor. The Trustee may pay each
                  allowed arrearage claim at the monthly rate indicated below until paid in full.


                  Specific payments shall be made as set forth below:
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 4 of 13



NAME OF CREDITOR AND ACCOUNT      Live Oak Banking Company
NUMBER:                           Acct #3982

DESCRIPTION OF                    40 Acres and 4 poultry houses located at 355
COLLATERAL:                       Casbier Road, Imboden, AR 72434

VALUE OF COLLATERAL:              $1,750,000.00

AMOUNT OF DEBT AT TIME OF         $1,729,140.46 (currently $1,675,874.23)
FILING:

NUMBER OF INSTALLMENTS
THROUGH PLAN:                     5; Upon completion of payments under the Plan,
                                  Debtor shall resume the proposed annual payments
                                  direct to the Creditor for the balance of the proposed
                                  term.

TOTAL NUMBER OF CONTRACT
INSTALLMENTS:                     N/A

INTEREST RATE TO BE PAID BY
PLAN:                             5%

FREQUENCY AND DATE OF FIRST
PAYMENT BY TRUSTEE:               Annually, to begin on January 15, 2020

PERIODIC PAYMENT AMOUNT:          This payment of $134,476.48 is allocated for the
                                  regular annual P & I on the mortgage debt.
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 5 of 13




NAME OF CREDITOR AND             Live Oak Banking Company
ACCOUNT NUMBER:                  Acct. #2682

DESCRIPTION OF                   80 Acres and 6 poultry houses located at 46 Casbier
COLLATERAL:                      Road, Imboden, AR 72434

VALUE OF COLLATERAL:             $2,833,333.60

AMOUNT OF DEBT AT TIME OF        $2,268,694.80 (currently $2,325,800.64)
FILING:

NUMBER OF INSTALLMENTS
THROUGH PLAN:                    5; Upon completion of payments under the Plan, Debtor
                                 shall resume the proposed annual payments direct to the
                                 Creditor for the balance of the proposed term.

TOTAL NUMBER OF CONTRACT
INSTALLMENTS:                    N/A

INTEREST RATE TO BE PAID BY
PLAN:                            5%

FREQUENCY AND DATE OF FIRST
PAYMENT BY TRUSTEE:              Annually, to begin January 15, 2020

PERIODIC PAYMENT AMOUNT:         This payment of $186,628.26 is allocated for the regular
                                 annual P & I on the mortgage debt.




                 b)      To creditors whose §506 secured claims will be paid within the
                 term of the plan, each creditor will retain the liens specified in the Plan
                 securing their claims and be paid the present value of their collateral or the
                 amount of their claims, whichever is less, pursuant to 11 U.S.C. §
                 1225(a)(5)(B) and 1222(b)(9). Any amount claimed in excess of the value
                 of the collateral shall be treated as a general unsecured claim. Upon
                 consummation of the Plan, and upon the completion of the payments
                 provided for herein with respect to a creditor's allowed secured claim, such
                 creditor's original liens upon property of the estate or of the Debtors shall
                 be fully extinguished and released.


                 Specific payments shall be made as set forth below:
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 6 of 13



NAME OF CREDITOR AND ACCOUNT NUMBER:             FNB - Pocahontas
                                                 Acct. #7461

DESCRIPTION OF                                   13 Head of Cattle plus offspring
COLLATERAL:

VALUE OF COLLATERAL:                             $60,000.00

AMOUNT OF DEBT AT TIME OF FILING:
                                                 $18,078.07

NUMBER OF INSTALLMENTS THROUGH PLAN:
                                                 20

TOTAL NUMBER OF CONTRACT INSTALLMENTS:
                                                 N/A

INTEREST RATE TO BE PAID BY PLAN:                5%

FREQUENCY AND DATE OF FIRST PAYMENT BY           Quarterly, to begin June 1, 2019
TRUSTEE:

PERIODIC PAYMENT AMOUNT:                         $1,027.20

*******************************************

NAME OF CREDITOR AND ACCOUNT NUMBER:              FNB – Pocahontas
                                                  Acct. #7463

DESCRIPTION OF                                    30 Head of Cattle plus offspring
COLLATERAL:

VALUE OF COLLATERAL:                              $60,000.00

AMOUNT OF DEBT AT TIME OF FILING:                 $51,501.90

NUMBER OF INSTALLMENTS THROUGH PLAN:              20

TOTAL NUMBER OF CONTRACT INSTALLMENTS:            N/A

INTEREST RATE TO BE PAID BY PLAN:                 5%

FREQUENCY AND DATE OF FIRST PAYMENT BY            Quarterly, to begin June 1, 2019.
TRUSTEE:

PERIODIC PAYMENT AMOUNT:                          $2,926.36

**********************************************

NAME OF CREDITOR AND ACCOUNT NUMBER               FNB – Pocahontas
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 7 of 13



                                                   Acct. #7460

DESCRIPTION OF                                     Kubota Tractor
COLLATERAL:

VALUE OF COLLATERAL:                               $38,000.00

AMOUNT OF DEBT AT TIME OF FILING:                  $32,435.31

NUMBER OF INSTALLMENTS THROUGH PLAN:               60

TOTAL NUMBER OF CONTRACT INSTALLMENTS:             N/A

INTEREST RATE TO BE PAID BY PLAN:                  5%

FREQUENCY AND DATE OF FIRST PAYMENT BY             Monthly, beginning 30 days after
TRUSTEE:                                           confirmation of the Plan.

PERIODIC PAYMENT AMOUNT:                           $612.09

**********************************************

NAME OF CREDITOR AND ACCOUNT NUMBER:              FNB - Pocahontas
                                                  Acct. #7463

DESCRIPTION OF                                    Decaker
COLLATERAL:

VALUE OF COLLATERAL:                              $15,055.06

AMOUNT OF DEBT AT TIME OF FILING:                 $15,055.06

NUMBER OF INSTALLMENTS THROUGH PLAN:              60

TOTAL NUMBER OF CONTRACT INSTALLMENTS: N/A

INTEREST RATE TO BE PAID BY PLAN:                 5%

FREQUENCY AND DATE OF FIRST PAYMENT BY            Monthly, to begin 30 days after
TRUSTEE:                                          confirmation of the Plan.

PERIODIC PAYMENT AMOUNT:                           $284.11

***********************************************

NAME OF CREDITOR AND ACCOUNT NUMBER:               Sheffield Financial
                                                   Acct #6349
DESCRIPTION OF
COLLATERAL:                                        Zero Turn Mower

VALUE OF COLLATERAL:                               $7,000
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 8 of 13




AMOUNT OF DEBT AT TIME OF FILING:                      $7,522.00

NUMBER OF INSTALLMENTS THROUGH PLAN:                   60

TOTAL NUMBER OF CONTRACT INSTALLMENTS:                 N/A

INTEREST RATE TO BE PAID BY PLAN:                      5%

FREQUENCY AND DATE OF FIRST PAYMENT BY                 Monthly, to begin within thirty (30) days of
TRUSTEE:                                               confirmation of the Plan.

PERIODIC PAYMENT AMOUNT:                               $132.10



NAME OF CREDITOR AND ACCOUNT NUMBER:                   Randolph County Tax Collector

DESCRIPTION OF
COLLATERAL:                                            Real Estate

VALUE OF COLLATERAL:                                   $ N/A

AMOUNT OF DEBT AT TIME OF FILING:                      $12,000.00

NUMBER OF INSTALLMENTS THROUGH PLAN:                   60

TOTAL NUMBER OF CONTRACT INSTALLMENTS:                 N/A

INTEREST RATE TO BE PAID BY PLAN:                      0%

FREQUENCY AND DATE OF FIRST PAYMENT BY                 Monthly, to begin 30 days after confirmation
TRUSTEE:                                               of the Plan

PERIODIC PAYMENT AMOUNT:                               $200.00

                  c)     The property described below is to be sold, all offers received by
                  the debtor shall be promptly communicated to the trustee and lienholders,
                  and no sale of such property shall be completed without notice to creditors
                  and the trustee, an opportunity for a hearing, and subsequent approval by
                  the Court:

                  NONE

                  d)      SURRENDER OF COLLATERAL

           Debtors surrender the collateral securing the claims of the following creditors:
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 9 of 13



                  CREDITOR                        COLLATERAL

                  NONE                            NONE


           3.       Third, to creditors on allowed pre-petition unsecured domestic support
           obligations, by pro rata distributions until fully paid. Payments falling due after
           the filing of the petition shall be paid by Debtors directly to the person or entity
           entitled to receive such payments.

                  CREDITOR

                  NONE

           4.     Fourth, to allowed administrative expenses under §507(a)(2).

           5.       Fifth, to unsecured creditors on allowed priority claims, other than
           administrative expenses, entitled to priority as defined in 11 U.S.C. §507, who file
           a proof of claim within 90 days after the first date set for the meeting of creditors
           called pursuant to 11 U.S.C. §341(a), or before 180 days after the date of the order
           for relief in the case of governmental units, with payment in full in deferred cash
           payments over the term of the plan as follows, unless the holder of a particular
           claim agrees to a different treatment. See proposed treatment under Section B, 2,
           above.


           NAME OF CREDITOR:                  None

           AMOUNT OWED AT TIME
           OF FILING:                         None

           6. Sixth, to allowed unsecured claims.

                  a)      Unsecured creditors shall be paid an annual pro rata payment from
                  a dividend of $12,000.00 over the life of the Plan, this being the amount
                  the unsecured creditors would receive if this were a proceeding under
                  Chapter 7 of the Bankruptcy Code. (SEE SCHEDULE A –
                  LIQUIDATION ANALYSIS)
                  b)      Disposable Income. The Debtors shall pay to the Trustee their
                  actual disposable income computed pursuant to 11 U.S.C. §1225(b)(2).
                  During the overall course of the Plan, should the Debtor’s net income
                  exceed in any material way the projections set forth herein on Schedule B,
                  such excess income pursuant to the requirements of 11 U.S.C. §
                  1225(b)(1)(B), shall be paid to the trustee for the benefit of general
                  unsecured creditors.
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 10 of 13



                        It is expected that there will be sufficient disposable income from which
                        the Debtor can pay the allowed unsecured claims as proposed in this
                        Chapter 12 Plan. The total dividend to unsecured creditors for allowed
                        claims is anticipated to be $12,000.00.


V.       PAYMENT SUMMARY

         The following payments shall be distributed through the Standing Chapter 12 Trustee.

     CLAIMANT             AMOUNT OF                 FREQUENCY                 DATE OF PAYMENT
                          PAYMENT


     Live Oak Banking     $118,175.52               Annually                  Each year, beginning
     Company                                                                  January 15, 2020

     Live Oak Banking
     Company              $85,152.31                Annually                  Each year, beginning
                                                                              January 15, 2020

     FNB - Pocahontas
                          $1,027.20                 Quarterly                 Each quarter, beginning
                                                                              June 1, 2019

     FNB - Pocahontas
                          $2,926.36                 Quarterly                 Each quarter, beginning
                                                                              June 1, 2019

     FNB - Pocahontas     $612.09                   Monthly                   Each month, beginning
                                                                              within 30 days of
                                                                              confirmation

     FNB - Pocahontas                                                         Each month, beginning
                          $284.11                   Monthly                   within 30 days of
                                                                              confirmation

     Sheffield Financial $132.10                    Monthly                   Each month, beginning
                                                                              within 30 days of
                                                                              confirmation
     Randolph County                                                          Each month, beginning
     Tax Collector        $200.00                   Monthly                   within 30 days of
                                                                              confirmation
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 11 of 13



  Attorney Fee         To be determined         Monthly                  To be determined

  Trustee's Fee        Percentage set by the    At the time of each      7.5%
                       Attorney General,        monthly, quarterly or
                       pursuant to 28 U.S.C.    annual payment is
                       Section 586(e), which    made
                       is effective on the
                       date of the Plan.

  Disposable           $2,400.00                Annually                 December, each year
  Income
VI.   MISCELLANEOUS PROVISIONS

      A.      Effective Date of the Plan. The effective date of the Plan shall be thirty (30) days
      after the date the plan is confirmed by the Court.

      B.      Vesting of Property Free and Clear of Liens. Except as provided in this plan or in
      the Order confirming the plan, upon confirmation of this plan all of the property of the
      estate shall vest in the Debtors free and clear of any claim or interest of any creditor,
      except as provided for by this plan pursuant to 11 USC §1227.

      C.      Debtor-in-Possession Account. Debtors shall place all income, from whatever
      source, into a special Debtors-in-Possession account or accounts denominated "Debtor-in-
      Possession". The account shall be interest bearing if such a checking account is
      reasonably available to Debtors.

      D.      Payments to and by Trustee. All payments to creditors pursuant to Debtors' Plan
      shall be remitted to the Chapter 12 Standing Trustee for disbursement to creditors.
      Debtors' payments shall be made by cashier's check, money order or certified check. If
      Debtors' payments are made by any other means, the Trustee may withhold payments to
      creditors for a sufficient period of time to allow the Trustee to negotiate and collect the
      funds paid by the Debtors. Unless Debtors designate the intended recipient of any
      payment to the Trustee, the Trustee may in her discretion apply payments (net of the
      Trustee's statutory fee) to the oldest outstanding payment due to any allowed claim under
      the Plan. If the Debtors make a partial payment to the Trustee, the Trustee may apply the
      partial payment (net of the Trustee's statutory fee) to any such creditor.

      E.      Operation of Business. Except as otherwise provided in this Plan, Debtors shall
      be entitled to manage their business and personal affairs without further orders of the
      Court.

      F.     Prepayment. Any claim provided for in this Plan may be prepaid at any time
      without penalty.

      G.      Sale of Farm Products. Subsequent to confirmation of this Plan, Debtors may sell
      livestock in the ordinary course of business without approval by the Trustee, the Court or
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 12 of 13



     any creditor. Debtors may use said proceeds for the maintenance and support of the
     Debtors and dependents of the Debtors, for payment of expenditures necessary for the
     continuation, preservation, and operation of the Debtors' business, for adequate protection
     payments, if required, and payments due under the confirmed Plan of Reorganization.

     H.     Capital Expenditures. Other than in the ordinary course of business, Debtors may
     not purchase land or equipment or incur any other substantial capital expenses without
     consent of the Standing Trustee. Acquisition of machinery and equipment in excess of
     $5,000.00 shall not be in the ordinary course of the farming operations.

     I.     Documentation. The Debtors are authorized to execute all necessary documents to
     evidence debts as restructured in this Plan.

     J.      Liens. Each debt obligation created in this Plan shall be secured only by the lien
     stated in the Plan. Unless otherwise stated, no debt obligation shall be cross-
     collateralized.

     K.     Curing of Defaults. This Plan shall operate to cure any default on any long-term
     debt notwithstanding that such claim has been accelerated by the claim holder.

     L.     Participation in Federal Farm Programs. If Debtors are parties to pre-petition,
     executory Production Flexibility Contract(s) and/or Conservation Reserve Program
     Contracts(s) with the Commodity Creditor Corporation (CCC), the confirmation of the
     Debtors' Plan shall constitute Court approval of and authorization for the Debtors'
     assumption of such contracts. Confirmation of the Debtors' Plan shall also constitute
     Court permission and authorization for the Debtors' to enroll and participate in federal
     farm programs administered by the United States Department of Agriculture (USDA) or
     any agency thereof.

     M.      Debtors may place any of the Debtors' post-petition crops in the Federal Price
     Support Loan Program without further order of this Court and upon compliance with the
     requirement of the Program. All Federal Farm Program benefits that FSA has determined
     to be payable to Debtors may be disbursed by the FSA in the ordinary course of business
     in accordance with the program regulations and without further order of this Court.

     N.     Retention of Jurisdiction. Until all claims have been allowed and all disputes have
     been resolved, the Court will retain jurisdiction for, including but not limited to, the
     following purposes:

            1.     The classification of the claim of any creditor and the determination of
            such objections as may be filed to claims.

            2.      Determination of all questions and disputes regarding title, security
            interest in and liens against any assets, and determination of all causes of action,
            controversies, disputes, and conflicts, whether or not subject to any action,
            pending confirmation, between Debtors and any other party, including but not
3:18-bk-14268 Doc#: 31 Filed: 12/26/18 Entered: 12/26/18 15:30:09 Page 13 of 13



            limited to, any right of the Debtors to recover assets and money, pursuant to the
            provisions of Title 11 of the United States Code.

            3.     The correction of any defect, the curing of any omission or the
            reconciliation of any inconsistency in this Plan or the confirmation as may be
            necessary to carry out the purposes of this Plan.

            4.    The modification of this Plan after Confirmation pursuant to the
            Bankruptcy Rules and Title 11 of the United States Code.

            5.     To enforce and interpret the terms and conditions of this Plan.

            6.      Entry of any order, including injunction, necessary to enforce the title,
            rights and powers of the Debtors and to impose such limitations, restrictions,
            terms and conditions of such titles, rights and powers as this Court may deem
            necessary.

            7.     Entry of any order concluding and terminating this case.

DATED THIS 21st day of December 2018.

                                                   5 T FARMS, LLC

                                                   By /s/ Darrin Thomason
                                                   Managing Member of Debtor

                                                   Caddell Reynolds Law Firm
                                                   Attorney for Debtor
                                                   5515 John F. Kennedy Blvd.
                                                   N. Little Rock, AR 72116
                                                   Phone (501) 902-4132
                                                   Fax (501) 888-0824
                                                   rsparks@justicetoday.com

                                                   By: /s/ O.C. “Rusty” Sparks
                                                   O.C. “Rusty” Sparks, ABN 1983-168

                                                   By: /s/ Joel G. Hargis
                                                   Joel G. Hargis, ABN 2004-007
